Title: To Thomas Jefferson from David Jackson, 15 June 1805
From: Jackson, David
To: Jefferson, Thomas


                  
                     Philadelphia 15th. June 1805
                     
                  
                  Being informed from unquestionable authority that William Savage Esquire, Agent for the United States, in the Island of Jamaica has resigned his appointment, and from the Great Mercantile intercourse between the United States and that Island, the residence of a Consul or Agent there is highly necessary. We therefore beg leave, from the Knowledge we have, of the abilities & Integrity of Hugh Lennox of Philadelphia Merchant to recommend him, as a trust worthy person and one well qualified to fill the station of Consul or Agent for the United States of America, in the Island of Jamaica, to which place he will immediately repair on his appointment.—
                  
                     David Jackson 
                     
                     
                        and 23 others
                     
                  
               